      Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 1 of 42




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


JOHN PAUL SZYMKOWICZ               )
                                   )
                      Plaintiff,   )
                                   )   Civil Action Number 19-3329 (BAH)
vs.                                )
                                   )   Chief Judge Beryl A. Howell
MICHAEL STUART FRISCH              )
                                   )
                      Defendant.   )


 PLAINTIFF JOHN PAUL SZYMKOWICZ’S MEMORANDUM IN OPPOSITION TO
               DEFENDANT MICHAEL STUART FRISCH’S
          MOTION TO DISMISS PURSUANT TO F. R. CIV. P. 12 AND
   SPECIAL MOTION TO DISMISS PURSUANT TO THE D.C. ANTI-SLAPP ACT
      Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 2 of 42




                             TABLE OF CONTENTS

TABLE OF CONTENTS……………………..……………………………………………………i

TABLE OF AUTHORITIES…………………………………………………………..…………iv

INTRODUCTION……………………………………………………………………...…………1

STATEMENT OF FACTS………………………………………………………………………..3

     A.   The Parties……………………………………………………………………...…3

     B.   The Disciplinary Proceedings Involving Plaintiff Szymkowicz……………......…3

          1.     The Underlying Litigation involving Genevieve Ackerman…………...…3

          2.     The Bar Complaint and Investigation………………………………..……4

     C.   Professor Frisch’s Blog Posts………………………………………………..……5

     D.   Procedural History of this Civil Action………………………………………...…6

ARGUMENT……………………………………………………………………………………...6

I.   PLAINTIFF SZYMKOWICZ’S COMPLAINT STATES A CLAIM FOR
     DEFAMATION………………………………………………………………………...…6

     A.   Throughout history, the common law has afforded a cause of action for damage to
          a person’s reputation by the publication of defamatory statements…………….…6

     B.   Plaintiff Szymkowicz is not a “public figure”…………………………………….7

          1.     The disciplinary proceeding involving Plaintiff Szymkowicz was not a
                 “public controversy”…..………………………………………………..…9

          2.     Plaintiff did not play a “significant role” in the disciplinary proceedings
                 into which he was involuntarily brought………………………………...11

          3.     Professor Frisch’s defamatory statements were not “germane” to the
                 Plaintiff ’s involvement in the disciplinary proceedings……………...…11

     C.   As a private individual, Plaintiff only needs to prove that Professor Frisch
          published his defamatory statements with negligence in order to state a cause of
          action upon which relief may be granted…………………..……………….....…12



                                           i
            Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 3 of 42




       D.       Plaintiff was the “subject of a false and defamatory statement”………..…….…12

                1.     Professor Frisch’s statements that accused Plaintiff of legal “misconduct,”
                       “elder care abuse,’ and “horrific elder abuse” were defamatory per se….12

       E.       Professor Frisch’s defamatory statements were not “unactionable opinions” since
                they capable of “objective verification,” i.e., can be proven true or false……….13

       F.       Professor Frisch’s defamatory statements were not a “supportable interpretation”
                of the findings of the Hearing Committee, the Board on Professional
                Responsibility or the Court of Appeals during the disciplinary proceedings
                involving Plaintiff Szymkowicz……………………...………………………….17

       G.       Professor Frisch’s defamatory statements do not fall under the “fair comment”
                privilege………………………………………………………………………….18

       H.       Professor Frisch’s defamatory statements do not fall under the “fair report”
                privilege…………………………………………………………………….……19

       I.       Professor Frisch acted with “actual malice” and “reckless disregard for the
                truth”…………………………………………………………………………..…19

       J.       The complaint states claims for defamation upon which relief may be granted, and
                therefore, the case should survive dismissal.…………………………….………23

II.    THE COMPLAINT STATES A CLAIM FOR FALSE LIGHT……………………...…24

III.   THE COMPLAINT STATES A CLAIM FOR INTENTIONAL INFLICTION OF
       EMOTIONAL DISTRESS…………………………………………….……………...…25

IV.    THE COURT HAS SUBJECT MATTER JURISDICTION ………….……………...…26

V.     IT IS SETTLED THAT THE D.C. ANTI-SLAPP ACT DOES NOT APPLY IN THIS
       COURT………………………...……………………………………………………...…29

       A.       The Abbas and Mann Cases………………………………………………...……29

       B.       After Abbas and Mann, the District Court for the District of Columbia has made
                clear on multiple occasions that the D.C. Anti-SLAPP Act does not apply in
                federal courts whose jurisdiction is based upon diversity of citizenship……...…30

                1.     Deripaska v. Associated Press, Civil Action No. 17-00913 (D. D.C.
                       Docket No. 16, October 17, 2017…………………………………..……31




                                                ii
    Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 4 of 42




        2.     Libre by Nexus v. Buzzfeed, Inc., 311 F. Supp. 3d 149 (D. D.C. May 16,
               2018), subsequently dismissed in Libre v. Nexus v. Buzzfeed, Inc., 2018
               U.S. Dist. LEXIS 210003 (December 13, 2018) …………...……...……32

        3.     Cockrum v. Donald J. Trump for President, Inc., 319 F. Supp. 3d 158…33

        4.     Arpaio v. Zucker, 2019 U.S. Dist. LEXIS 189291 (D. D.C. October 31,
               2019)……………………………..………………………………………33

   C.   This Court should deny Professor Frisch’s motion to dismiss pursuant to the D.C.
        Anti-SLAPP Act…………………………………………………………………33

   D.   Even if this Court holds that the D.C. Anti-SLAPP Act applies in this case,
        Plaintiff Szymkowicz has alleged claims that are “likely to succeed on the
        merits,” and therefore, should not be
        dismissed…………………………………………………...………………….…34

CONCLUSION……………………………………………………………………………..……34




                                       iii
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 5 of 42




                              TABLE OF AUTHORITIES

Cases

Abbas v. Foreign Policy Group, LLC, 783 F.3d 1328 (D.C. Cir. 2014)……………..29, 30, 32, 33

ABLV Bank, AS v. Center for Advanced Defense Studies Inc., 2015 U.S. Dist. LEXIS 181218
(E.D. Va. April 21, 2015)……………………………………………………………………33, 34

Ackerman v. Abbott, 978 A.2d 1250 (D.C. 2009)…………………………………………………3

Akmetshin v. Browder, 2019 U.S. Dist. LEXIS 157802 (D. D.C. September 16, 2019)….…30, 31

Arpaio v. Zucker, 2019 U.S. Dist. LEXIS 189291 (D. D.C. October 31, 2019)………….…31, 33

Carbone v. CNN, Inc., 910 F.3d 1345 (11th Cir. 2018)………………………………..…………34

Cianci v. New Times Publishing Co., 639 F. 2d 54 (2nd Cir. 1980)……………………………...14

Cockrum v. Donald J. Trump for President, Inc., 319 F. Supp. 3d 158
(D. D.C. July 3, 2018)…………………………………………………………………..……30, 33

Competitive Enterprise Institute v. Mann, 150 A. 3d 1213 (D.C. 2016)…………….…...…passim

Democracy Partners v. Project Veritas Action Fund, 285 F. Supp. 3d 109 (D. D.C.
January 4, 2018)………………………….………………………………………………………30

Deripaska v. Associated Press, Civil Action No. 17-00913 (D. D.C. Docket No. 16,
October 17, 2017)……………………………………………………………………………30, 31

Easaw v. Newport, 253 F. Supp. 3d 22 (D. D.C. May 12, 2017)……………………………..…32

El-Hadad v. Embassy of the United Arab Emirates, 2006 U.S. Dist. LEXIS 21491
(D. D.C. 2006)……………………………………………………………………...……..…26, 27

Erie v. Tompkins, 304 U.S. 64 (1938)……………………………………………………………31

Fairbanks v. Roller, 314 F. Supp. 3d 85 (D. D.C. June 6, 2018)……………………………..…30

Fisher v. Washington Post Co., 212 A.2d 335 (D.C. 1965)………………………………..……18

Freeman Holdings of Arizona, L.L.C. v. Doe, 2013 U.S. Dist. LEXIS 8038
(D. Az. 2013)……………………………………………………………………………..….28, 29

Fridman v. Bean LLC, 2019 U.S. Dist. LEXIS 7874 (D. D.C. January 15, 2019)………………30



                                           iv
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 6 of 42




In re Gawker Media L.L.C., 571 B.R. 612 (Bankr. S.D. N.Y. 2017)……………………………30

Gertz v. Robert Welch, Inc., 418 U.S. 323 (1974)………………………………...………7, 27, 29

Grossman v. Goemans, 631 F. Supp 972 (D. D.C. 1986)……………………………………12, 27

Herbert v. Lando, 441 U.S. 153 (1979)…………………………………………………….……23

Intercon Solutions, Inc. v. Basel Action Network, 969 F. Supp. 2d 1026 (N.D. Ill. 2013) affirmed
by Intercon Sols., Inc. v. Basel Action Network, 791 F.3d 729 (7th Cir. 2015)………………….34

Jankovic v. International Crisis Group, 593 F. 3d 22 (D.C. Cir. 2010)…………………………16

Kahl v. Bureau of National Affairs, Inc., 856 F.3d 106 (D.C. Cir. 2017)………..……9, 10, 11,
12

Klocke v. Watson, 936 F.3d 240 (5th Cir. 2019), as revised (Aug. 29, 2019)……………………34

Libre by Nexus v. Buzzfeed, Inc., 311 F. Supp. 3d 149 (D. D.C. May 16, 2018), subsequently
dismissed in Libre v. Nexus v. Buzzfeed, Inc., 2018 U.S. Dist. LEXIS 210003
(December 13, 2018)…………………………………….………………………………..…30, 32

Los Lobos Renewable Power, L.L.C. v. Americulture, Inc., 885 F.3d 659 (10th Cir. 2018)…..…34

Luvin v. Kunin, 17 P. 3d 422 (Nev. 2001)……………………………………………….………19

Milkovich v. Lorain Journal Co., 497 U.S. 1 (1990)…………………………………..……passim

Moldea v. New York Times Co., 22 F. 3d 310 (D.C. Cir. 1994)……………………..………..…17

Nader v. de Toledano, 408 A.2d 31 (D.C. 1979)………………………………………………...21

Oao Alfa Bank v. Center for Public Integrity, 387 F. Supp. 2d 20 (D. D.C. 2005)……...………19

Phillips v. Evening Star Newspaper Co., 424 A.2d 78 (D.C. 1980)………………………..……12

Planned Parenthood Federation of America v. Center for Medical Progress, 890 F.3d 828
(9th Cir. 2018)……………………………………………………………………………….……34

Platinum Press, Inc. v. Douros-Hawk, 2018 U.S. Dist. LEXIS 206655
(W.D. N.C. December 7, 2018)………………………….………………………………………34

Robertson v. McCloskey, 680 F. Supp. 414 (D. D.C. 1988)…………………..…………………26

St. Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283 (1938)…………………………29



                                               v
           Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 7 of 42




Sims v. Sunovion Pharmaceuticals, Inc., 2019 U.S. Dist. LEXIS 25802
(D. D.C. 2019)…………………………………………………………….……..23, 24, 25, 26, 28

Smith v. Clinton, 253 F. Supp. 3d 222 (D. D.C. 2017)………………………………………..…24

Smith v. Clinton, 886 F.3d 122 (D.C. Cir. 2018)…………………………………………….......24

Tavoulareas v. Piro, 817 F.2d 762 (D.C. Cir. 1987)………………………..…………………...13

Time, Inc. v. Firestone, 457 U.S. 448 (1976)…………………………………………………...…9

Unity Healthcare, Inc. v. County of Hennepin, 308 F.R.D. 537 (D. Minn. 2015)…………….…34

Waldbaum v. Fairchild Publications, Inc., 627 F.2d 1287 (D.C. Cir. 1980)……………………10

Wolston v. Reader’s Digest Association, 443 U.S. 157 (1979) ……………………..…………8, 9

Verizon Delaware, Inc. v. Covad Communications Co., 377 F.3d 1081 (9th Cir. 2004)……...…34

Statutes

D.C. Anti-SLAPP Act, D.C. Code § 16-5501, et seq…………………………….…………passim

D.C. Code § 22-931, et seq., entitled the “Criminal Abuse, Neglect, and Financial Exploitation of
Vulnerable Adults and the Elderly Act of 2000”………………………………………....…passim

Court Rules

F. R. Civ. P. 12 (b) (6)………………………………………………………………………passim

Disciplinary Proceedings

Hearing Committee Report dated September 28, 2012…………………………………..…passim

Board on Professional Responsibility Report dated July 25, 2014………………….………passim

Board on Professional Responsibility Report dated May 17, 2017…………………………passim

Court of Appeals Opinion dated September 17, 2015………………………………………passim

Court of Appeals Opinion dated November 8, 2018……………………………………..…passim




                                               vi
         Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 8 of 42




                                        INTRODUCTION

       This is a defamation case, and the issues are straight forward. The Plaintiff, J.P.

Szymkowicz, practices law in the District of Columbia in a two person law firm with his father,

John T. Szymkowicz. The Defendant, Michael Stuart Frisch, is a former prosecutor in the D.C.

Office of Disciplinary Counsel, and currently is an adjunct professor at the Georgetown

University Law Center, where he teaches legal ethics. Professor Frisch publishes a blog entitled

the “Legal Profession Blog” that highlights cases involving legal ethics. In a series of blog posts

that reported on disciplinary proceedings involving the Szymkowiczes’ representation of an

elderly woman and her son, Professor Frisch alleged that Plaintiff Szymkowicz engaged in

professional misconduct and committed the crime of elder abuse. Professor Frisch published

these assertions as facts, knowing that Plaintiff Szymkowicz has been repeatedly exonerated by

the Hearing Committee, the Board on Professional Responsibility and the Court of Appeals in

reports and opinions that found no elder abuse, no fraud, no misconduct, no deceit, no

misrepresentation.

       In his motions to dismiss, Professor Frisch never denies that he has accused Plaintiff

Szymkowicz of professional misconduct or crimes and does not claim that his allegations are

true—he does not deny the falsity of his allegations. Rather, he argues that his allegations are

opinions, and therefore, immune from liability. Professor Frisch offers no factual justifications

to support his statements and assiduously avoids addressing the seminal cases on opinion in the

context of defamation actions (Milkovich and Mann) that make it absolutely clear that speech is

not opinion if it asserts a verifiable fact. Rather, Professor Frisch discusses the law prior to

Milkovich and Mann that has long been overtaken on the issue of opinion.




                                                  1
         Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 9 of 42




       On the issue of fair comment, Professor Frisch ignores the relevant standards: the report

must be accurate or a fair abridgment of the occurrence reported in order to protect the author in

a defamation action. In addition, the author must attribute the statement to the official

proceeding from which it is quoted. An unattributed statement which does not accurately convey

information about what transpired in the proceeding is not privileged. The disciplinary

proceedings involving Plaintiff Szymkowicz did not even mention the crime of elder abuse, but

instead, centered on whether the elderly woman provided informed consent to Plaintiff

Szymkowicz’s representation of both the woman and her son. No tribunal made any findings

whatsoever on any charge of elder abuse – because the prosecutor did not charge the

Szymkowiczes with elder abuse. Professor Frisch’s false allegations are clearly unprotected by

the fair comment defense.

       Additionally, this defense does not apply if the defendant acted with actual malice. Here,

Julia Porter, who prosecuted the disciplinary charges against the Szymkowiczes, is Professor

Frisch’s friend and colleague. Professor Frisch admits that he is “biased” in her favor. When

Ms. Porter failed in her mission, and was harshly criticized by the panel. Professor Frisch took

up the cudgel. Under Mann, evidence of bias and agenda are evidence of malice.

       Plaintiff Szymkowicz’s complaint against Professor Frisch includes claims for

defamation, false light and intentional infliction of emotional distress. Professor Frisch filed a

motion to dismiss pursuant to F. R. Civ. P. 12 (b) (6) and a special motion to dismiss pursuant to

the D.C. Anti-SLAPP Act. As in any defamation case, the issues are limited: are Professor

Frisch’s statements true or false; did he publish a defamatory allegation of fact concerning

Plaintiff Szymkowicz; and did he act with the requisite degree of fault. In this opposition,




                                                 2
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 10 of 42




Plaintiff Szymkowicz responds to both of these motions and sets forth facts and arguments that

defeat them.

                                   STATEMENT OF FACTS 1

A.     The Parties

       The Plaintiff, J.P. Szymkowicz, practices law in the District of Columbia in a two person

law firm with his father, John T. Szymkowicz. The Defendant, Michael Stuart Frisch, is a

former prosecutor in the D.C. Office of Disciplinary Counsel, who currently is an adjunct

professor at the Georgetown University Law Center where he teaches legal ethics. Professor

Frisch publishes a blog entitled the “Legal Profession Blog” that highlights cases involving legal

ethics. On January 3, 2020, Plaintiff Szymkowicz voluntarily dismissed Law Professor Blogs,

LLC pursuant to a settlement agreement after it removed all blog posts that mention the

Szymkowiczes. [Docket #11].

B.     The Disciplinary Proceedings Involving Plaintiff Szymkowicz

       1.      The Underlying Litigation involving Genevieve Ackerman

       From 2005 to 2007, the Szymkowiczes represented an elderly woman named Genevieve

Ackerman and her son, Dr. Stephen Ackerman, Jr., in litigation that involved a trust established

for Mrs. Ackerman’s benefit. It is important to note that Plaintiff Szymkowicz “[n]ever spoke to

Mrs. Ackerman,” and, although he “appeared on behalf of Mrs. Ackerman in the litigation, his

role was entirely secondary to his father’s.” See Board on Professional Responsibility’s 1st

Report dated July 25, 2014 at 26-27. In Ackerman v. Abbott, 978 A.2d 1250 (D.C. 2009), the




1
        Professor Frisch requests that the Court take judicial notice of “all records of disciplinary
proceedings involving the Szymkowiczes and filings therein, as well as the content of all six blog
posts written by Professor Frisch about the proceedings.” See Docket #13-1, p. 3, n.4. Plaintiff
agrees that the Court should take judicial notices of these documents.
                                                 3
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 11 of 42




D.C. Court of Appeals summarized the facts surrounding the Szymkowiczes’ representation of

Mrs. Ackerman, which became the subject of disciplinary proceedings before the Board on

Professional Responsibility.

       2.      The Bar Complaint and Investigation

       Mrs. Ackerman’s daughter, Mary Frances Abbott, filed “bar complaints” against the

Szymkowiczes that led to disciplinary charges brought by the Office of Disciplinary Counsel and

prosecuted by Professor Frisch’s friend and colleague, Deputy Disciplinary Counsel Julia Porter.

At trial before a Hearing Committee of the D.C. Board on Professional Responsibility, Ms.

Porter alleged that the Szymkowiczes violated Rules of Professional Conduct 1.7 [conflict of

interest] and 8.4 [dishonesty, fraud, deceit, and/or misrepresentation and conduct that seriously

interfered with the administration of justice]. After twelve days of trial, the Hearing Committee

issued a 157 page report dated September 28, 2012 that concluded

       ¶306. The Hearing Committee has listened to arguments and testimony for
       twelve hearing days, carefully reviewed over 3,800 pages of transcript (including
       the two pre-hearing conferences) and several more thousand pages comprising the
       228 exhibits admitted in evidence, and considered the arguments set forth in the
       approximately 300 pages of briefs submitted by the parties. This careful review
       enables us to say, with confidence, that there is no credible evidence, much
       less clear and convincing evidence, supporting any of Bar Counsel’s charges.
       (emphasis added)

       and

       ¶308. It is nevertheless clear that Mrs. Abbott’s “case” against the Respondents
       became Bar Counsel’s “case” against Respondents. Bar Counsel asked Mrs.
       Abbott to attest to the truthfulness of her complaining letters. But Bar Counsel’s
       charges were substantially undermined by Mrs. Abbott’s hostility and bias against
       Respondents, as clearly demonstrated in Mrs. Abbott’s cross examination.
       Further, Bar Counsel’s serious misunderstanding of District of Columbia law
       with respect to mental capacity and consequently her failure to show that
       Mrs. Ackerman lacked capacity to interact with Respondents requires that
       the charges be dismissed. (emphasis added)




                                                 4
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 12 of 42




        The Board on Professional Responsibility affirmed the Hearing Committee’s findings and

dismissed all charges against the Szymkowiczes, and the Court of Appeals did the same. See

Board reports dated July 25, 2014 and May 17, 2017 and Court of Appeals opinions dated

September 17, 2015 and November 8, 2018.

C.      Professor Frisch’s Blog Posts

        After the Hearing Committee found against Disciplinary Counsel Porter in her case

against the Szymkowiczes, criticized her lack of judgment in accepting Mrs. Abbott’s “case” as

her “case” and further criticized her “serious misunderstanding” of the law in her prosecution of

the Szymkowiczes, Professor Frisch took it upon himself to attempt to vindicate his friend and

colleague in the press. 2 Complaint at ¶27. Professor Frisch did so by recklessly and maliciously

defaming the Szymkowiczes in a series of blog posts - without regard to the findings of the

Hearing Committee, the Board on Professional Responsibility, and the Court of Appeals – even

though he claims in Docket 13-1 at 40 to have “made more than a ‘reasonable investigation’ as

to what he wrote: he studied the disciplinary proceedings [involving Plaintiff Szymkowicz] for

years, and he reached his opinions based on his independent review of the record.” See Docket

13-1 at 40. In the blog post published on November 8, 2018 entitled “District of Columbia

Court Absolves Attorneys of Horrific Elder Abuse Conflict,” Professor Frisch accused Plaintiff

Szymkowicz of legal “misconduct,” “elder care abuse,” and “horrific elder abuse.” Plaintiff

demanded that Professor Frisch retract these statements, and after he ignored this demand,

Plaintiff filed his complaint in this case.




2
        In a blog post unrelated to the Szymkowiczes, Professor Frisch admits that he is “biased
in [Julia Porter’s] favor.” See Professor Frisch’s August 17, 2018 blog post entitled “D.C.
Disciplinary Counsel Has New Leadership.”
                                                5
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 13 of 42




       There is no question that Professor Frisch’s assertions that Plaintiff Szymkowicz was

guilty of legal “misconduct,” “elder care abuse,” and “horrific elder abuse,” were false, and

Professor Frisch does not even attempt to argue that his statements about Plaintiff Szymkowicz

were true. Professor Frisch published these assertions as fact, knowing that Plaintiff

Szymkowicz has been repeatedly exonerated by the Hearing Committee, the Board on

Professional Responsibility and the Court of Appeals in reports and opinions that found no elder

abuse, no fraud, no misconduct, no deceit, no misrepresentation.

D.     Procedural History of this Civil Action

       Plaintiff Szymkowicz’s complaint against Professor Frisch seeks

       (1) judgment on Count I [Defamation], Count II [False Light] and Count III
       [Intentional Infliction of Emotional Distress]; (2) presumed damages in an amount
       to be awarded at trial; (3) compensatory damages in an amount to be proven at
       trial; (4) punitive damages in an amount to be proven at trial; (5) all costs,
       interest, attorneys’ fees and disbursement to the highest extent permitted by law;
       and (6) such other and further relief as this Court may deem proper. [Docket #1.]

       Professor Frisch moved to dismiss the complaint pursuant to F. R. Civ. P. 12 (b) (6)

[Docket #13] and pursuant to the District of Columbia Anti-SLAPP Act [Docket #14].

                                          ARGUMENT

I.     PLAINTIFF SZYMKOWICZ’S COMPLAINT STATES A CLAIM FOR
       DEFAMATION.

       A.      The law affords a cause of action for damage to a person’s reputation by the
               publication of defamatory statements.

       Since the latter half of the 16th century, the common law has afforded a cause of action

for damage to a person’s reputation by the publication of false and defamatory statements.

Milkovich v. Lorain Journal Co., 497 U.S. 1, 11 (1990). Defamation law developed not only as a

means of allowing an individual to vindicate his or her good name, but also for the purpose of

obtaining redress for harm caused by such statements. Id.

                                                 6
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 14 of 42




       B.      Plaintiff Szymkowicz is not a “public figure.”

       Plaintiff Szymkowicz is not a “public figure” in this litigation. Public figures are those

who have thrust themselves to the forefront of particular public controversies in order to

influence the resolution of the issues, or otherwise, invite attention and comment.” Gertz v.

Robert Welch, Inc., 418 U.S. 323, 344 (1974). In other words, an individual who does not thrust

himself into the vortex of a public issue or engage the public in an attempt to influence a debate

on a public issue is not a public figure. Id. at 352. To transition from a private individual to a

public figure, a person must assume special prominence in the resolution of public questions. Id.

at 351. The plaintiff in Gertz was a lawyer who was appointed to serve on a public committee,

and witnessed the coroner’s inquest into the death of his client’s child, but was not a “de facto

public official.” Id. at 351 (1974). These facts did not transform the Gertz plaintiff from a

private individual into a public official, even though attorneys are “officers of the court,” since a

contrary holding would “distort the plain meaning of the ‘public official’ category beyond all

recognition.” Id. Additionally, although the Gertz plaintiff was “active in community and

professional affairs,” “served as an officer of local civic groups and of various professional

organizations,” “published several books and articles on legal subjects” and was “known in some

circles,” he “had achieved no general fame or notoriety in the community” and “[n]one of the

prospective jurors at the trial had ever heard of [the plaintiff].” Id. at 351-52. The Gertz court

found that

       [w]e would not lightly assume that a citizen’s participation in community and
       professional affairs rendered him a public figure for all purposes. Absent clear
       evidence of general fame or notoriety in the community, and pervasive
       involvement in the affairs of society, an individual should not be deemed a public
       personality for all aspects of his life. It is preferable to reduce the public-figure
       question to a more meaningful context by looking at the nature and extent of an
       individual’s participation in the particular controversy giving rise to the
       defamation. Id. at 352.

                                                  7
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 15 of 42




       In Wolston v. Reader’s Digest Association, 443 U.S. 157, 162 (1979), the plaintiff’s aunt

and uncle were charged with spying for the Soviet Union and pled guilty to this charge. After

the plaintiff’s aunt and uncle pled guilty to espionage, the FBI turned its focus toward other

alleged participants in a Soviet spy ring, including the plaintiff. Id. at 161-62. After the plaintiff

pled guilty to the contempt charge for failing to appear before a grand jury investigating Soviet

espionage activities, the court placed him on probation. Id. at 162-63. During the period

between his failure to appear before the grand jury and his sentencing on the contempt charge,

the plaintiff’s name appeared in fifteen newspapers articles, but this flurry of publicity subsided

following his sentencing and thereafter he “succeeded for the most part in returning to the private

life he had led prior to issuance of the grand jury subpoena.” Id. at 163. The court found that the

plaintiff “led a thoroughly private existence prior to the grand jury inquiry and returned to a

position of relative obscurity after his sentencing. The plaintiff achieved no general fame or

notoriety and assumed no role of special prominence in the affairs of society as a result of his

contempt citation or because of his involvement in the investigation of Soviet espionage.” Id. at

165. Moreover, the “‘undisputed facts’ do not justify a conclusion that the plaintiff ‘voluntarily

thrust’ or ‘injected’ himself into the forefront of the public controversy surrounding the

investigation of Soviet espionage.” Id. at 165-66. Rather, the plaintiff was “dragged unwillingly

into the controversy” by a Government who “pursued him in its investigation.” Id. at 166. The

plaintiff “never discussed this matter with the press and limited his involvement to that necessary

to defend himself against the contempt charge,” and “played only a minor role in whatever

public controversy there may have been concerning the investigation of Soviet espionage.” Id. at

167. Therefore, the court declined to hold that the plaintiff’s mere citation for contempt rendered

him a public figure for purposes of comment on the investigation of Soviet espionage. Id.

                                                  8
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 16 of 42




Moreover, the court found that a private individual is not automatically transformed into a public

figure simply by becoming involved in or associated with a matter that attracts public attention.

Id. The court also held that a person who engages in criminal conduct does not automatically

become a public figure “for purposes of comment on a limited range of issues relating to his

conviction.” Id. at 168 (1979). The court, quoting Time, Inc. v. Firestone, 457 U.S. 448, 457

(1976), concluded that

       While participants in some litigation may be legitimate ‘public figures,’ either
       generally or for the limited purpose of that litigation, the majority will more likely
       resemble respondent, drawn into a public forum largely against their will in order
       to attempt to obtain the only redress available to them or to defend themselves
       against actions brought by the State or by others. There appears little reason why
       these individuals should substantially forfeit that degree of protection which the
       law of defamation would otherwise afford them simply by virtue of their being
       drawn into a courtroom. Id. at 166.

       In Kahl v. Bureau of National Affairs, Inc., 856 F.3d 106, 113 (D.C. Cir. 2017), the court

set forth the test of whether a defamation plaintiff is a public figure

       First, the court must identify the relevant controversy and determine whether it is
       a public controversy. Second, the plaintiff must have played a significant role in
       that controversy. Third, the defamatory statement must be germane to the
       plaintiff’s participation in the controversy.

Whether a person is a public figure or not is a matter of law for the court to decide. Id. For the

reasons that follow, Plaintiff is not a public figure under Gertz, Wolston and Kahl.

               1.      The disciplinary proceeding involving Plaintiff was not a “public
                       controversy.”

       In Kahl, the court found that “[a]n issue is a ‘public controversy’ if it is ‘being debated

publicly’ and has ‘foreseeable and substantial ramifications for nonparticipants.’” Kahl, 856

F.3d at 113. In determining whether there is a public controversy, “a court examines whether the

press was covering the debate, reporting what people were saying and uncovering facts and

theories to help the public formulate some judgment.” Id.

                                                  9
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 17 of 42




       In Waldbaum v. Fairchild Publications, Inc., 627 F.2d 1287, 1296-97 (D.C. Cir. 1980),

the court found that “[c]ourts must exercise care in deciding what is a public controversy” since

“[n]ewsworthiness alone will not suffice, for the alleged defamation itself indicates that someone

in the press believed that the matter deserved media coverage.” Rather, a “public controversy is

not simply a matter of interest to the public; it must be a real dispute, the outcome of which

affects the general public or some segment of it in appreciable way.” Id. at 1296. In other

words, “a public controversy is a dispute that in fact has received public attention because its

ramifications will be felt by persons who are not direct participants.” Id. In Waldbaum, the

court found that

       To determine whether a controversy indeed existed and, if so, to define its
       contours, the judge must examine whether persons actually were discussing some
       specific question. A general concern or interest will not suffice. The court can
       see if the press was covering the debate, reporting what people were saying and
       uncovering facts and theories to help the public formulate some judgment. It
       should ask whether a reasonable person would have expected persons beyond the
       immediate participants in the dispute to feel the impact of its resolution. If the
       issue was being debated publicly and if it had foreseeable and substantial
       ramifications for non-participants, it was a public controversy. Id. at 1297.

       Outside of Professor Frisch’s blog posts, Plaintiff is not aware of any article about the

disciplinary proceedings in his case, other than a single article published a few weeks after the

Hearing Committee issued its report in 2012. By the time of the issuance of the Court of

Appeals’ final decision in Plaintiff’s case in November 2018, Professor Frisch was the only

writer publicly commenting on this matter. The disciplinary proceedings involving Plaintiff had

no “foreseeable” or “substantial ramifications” for non-participants. Plaintiff’s disciplinary

proceedings did not rise to the level of a “public controversy” under Kahl.




                                                 10
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 18 of 42




               2.      Plaintiff did not play a “significant role” in the disciplinary
                       proceedings into which he was involuntarily brought.

       “Limited-purpose public figures have ‘thrust themselves to the forefront’ of a public

controversy “in order to influence the resolution of the issues involved,” and to “resolve that

question,” the court should consider “the plaintiff’s past conduct, the extent of press coverage,

and the public reaction to his conduct or statements.” Kahl, 856 F.3d at 114. In Kahl, the court

found that the plaintiff “thrust himself to the forefront of the controversy and has worked to

maintain his place in the spotlight” by assuming a “public role in the controversy” by using “his

access to the press to promote his cause,” including giving “extensive interviews” for a

documentary film, publishing a book “about his case and its relationship to the anti-government

and anti-tax movement” and maintaining a website where he “criticized his conviction and

promoted his political views.” Id. Plaintiff Szymkowicz never assumed any “public role in the

controversy,” gave interviews about the disciplinary proceedings or used the press to “promote”

his defense of the disciplinary charges. Rather, he simply wanted this matter to go away.

Therefore, he did not take a “role in the controversy.”

               3.      Professor Frisch’s defamatory statements were not “germane” to the
                       Plaintiff’s involvement in the disciplinary proceedings.

       Professor Frisch claims that his intent in publishing the blog post at issue was to provide

a “passionate criticism of the District of Columbia attorney discipline system” that criticized “not

the plaintiff but the District of Columbia’s attorney discipline process.” See Docket 13-1 at 27-

28. Professor Frisch also claims that the statements in the blog “are not directed to [Plaintiff

Szymkowicz].” Id. In Kahl, the court found that the purpose of the germaneness inquiry “is to

ensure that the allegedly defamatory statement – whether true or not – is related to the plaintiff’s

role in the relevant public controversy. Kahl, 856 F.3d at 114. This “ensures that publishers



                                                 11
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 19 of 42




cannot use an individual’s prominence in one area of public life to justify publishing negligent

falsehoods about an unrelated aspect of the plaintiff’s life.” Id. Professor Frisch’s admission

that the blog post at issue does not criticize Plaintiff Szymkowicz, but rather, the District of

Columbia’s attorney discipline process system, results in a finding that these were not “germane”

to Plaintiff’s involvement in the disciplinary proceedings.

       C.      As a private individual, Plaintiff only needs to prove that Professor Frisch
               published his defamatory statements with negligence.

       In Phillips v. Evening Star Newspaper Co., 424 A.2d 78, 87 (D.C. 1980), the court found

that “the basic standard of care in the District of Columbia for media defamation of private

individuals, so far as actual damages are involved, becomes translated by Gertz from strict

liability to its next most proximate standard of care – that of negligence.” In Milkovich, 497 U.S.

at 20, the court found that “where a statement of ‘opinion’ on a matter of public concern

reasonably implies false and defamatory facts regarding public figures or officials, those

individuals must show that such statements were made with knowledge of their false

implications or with reckless disregard of their truth. Similarly, where such a statement involves

a private figure on a matter of public concern, a plaintiff must show that the false connotations

were made with some level of fault.” Thus, as a private individual, Plaintiff only needs to prove

that Professor Frisch published his defamatory statements with negligence in order to state a

cause of action.

       D.      Plaintiff was the “subject of a false and defamatory statement”

               1.      Professor Frisch’s statements that accused Plaintiff of legal
                       “misconduct,” “elder care abuse,’ and “horrific elder abuse” were
                       defamatory per se.

       In Grossman v. Goemans, 631 F. Supp. 972, 974 (D. D.C. 1986), the court found that

“false allegations of criminal conduct are libelous per se, and thus actionable without proof of

                                                 12
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 20 of 42




special damages.” D.C. Code § 22-931, et seq., entitled the “Criminal Abuse, Neglect, and

Financial Exploitation of Vulnerable Adults and the Elderly Act of 2000,” makes elder abuse a

crime in the District of Columbia. In Competitive Enterprise Institute v. Mann, 150 A. 3d 1213,

1242-43 (D.C. 2016), the court quoted Tavoulareas v. Piro, 817 F.2d 762 (D.C. Cir. 1987) for its

holding that a “statement that ‘a father set up his son in business’ accuses the father of nepotism

and is defamatory because it, ‘might tend to injure him in his trade, profession or community

standing, or lower him in the estimation of the community.” Moreover, if an article called a

scientist “the Jerry Sandusky of climate science,” a jury could find that this “noxious

comparison” could demean the scientist’s reputation and lower his or her standing in the

community by making them appear “odious, infamous, or ridiculous.” Id. at 1243-44. It is clear

that Plaintiff was the “subject” of Professor Frisch’s statement that he was guilty of “elder

abuse” and other professional “misconduct.” Since elder abuse is a crime in the District of

Columbia, Professor Frisch’s claim that Plaintiff is an elder abuser is defamatory per se.

Professor Frisch’s allegation that Plaintiff is guilty of professional misconduct demeans his

reputation and lower his standing in the community by making him appear “odious, infamous, or

ridiculous.”

       E.      Professor Frisch’s defamatory statements were not “unactionable opinions”
               since they capable of “objective verification,” i.e., can be proven true or false.

       Rather than defending the falsity of his words, Professor Frisch tries to hide behind the

“opinion defense” – the last bastion of the apprehended defamer. Professor Frisch now says that

his allegations are “protected speech” because they are “statements of opinion rather than fact.”

See Docket 13-1 at 28. Rather remarkably, Professor Frisch attempts to defend his statements as

“opinion” without even addressing the seminal Supreme Court case on the opinion defense. See

Milkovich, 497 U.S. 1. Nor does he even cite the recent decision of the District of Columbia

                                                 13
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 21 of 42




Court of Appeals in Mann, 150 A. 3d 1213. Both of these cases clearly hold that speech is not

opinion if it asserts a verifiable fact. For whatever reason, Professor Frisch instead discusses the

law prior to Milkovich and Mann ,and as such fails to address the critical issue of “verifiability.”

Yet, Professor Frisch’s allegations that Plaintiff engaged in professional misconduct and elder

abuse are plainly verifiable. These types of allegations are capable of being adjudicated as true

or false. Professional misconduct charges are governed by the Rules of Professional Conduct

and elder abuse is a crime under D.C. Code § 22-931, et seq. They are, by definition, verifiable

in a disciplinary proceeding or a court of law.

       The Supreme Court is clear on this “opinion defense” – whether the defamatory

statement appears in a news story, an editorial or on Professor Frisch’s blog, the opinion defense

fails if the statement is capable of “objective verification,” i.e., if the statement can be proven

true or false. See Milkovich, 497 U.S. at 20-21 (1990). In Milkovich, an author implied in a

newspaper article that a wrestling coach lied under oath in a judicial proceeding about an

incident at a wrestling match and asserted the opinion defense. Milkovich, 497 U.S. at 3. As the

Court stated:

       If a speaker says, ‘In my opinion, John Jones is a liar,’ he implies a knowledge of
       facts which lead to the conclusion that Jones told an untruth. Even if the speaker
       states the facts upon which he bases his opinion, if those facts are either incorrect
       or incomplete, or if his assessment of them is erroneous, the statement may still
       imply a false assertion of fact. Simply couching such statements in terms of
       opinion does not dispel these implications; and the statement, ‘In my opinion
       Jones is a liar,’ can cause as much damage to the reputation as the statement,
       ‘Jones is a liar.’ As Judge Friendly aptly stated [in Cianci v. New Times
       Publishing Co., 639 F. 2d 54, 61 (2nd Cir. 1980)]: ‘It would be destructive of the
       law of libel if a writer could escape liability for accusations of defamatory
       conduct simply by using, explicitly or implicitly, the words ‘I think.” Id. at 18-
       19.

In Milkovich, the court concluded that the clear impact of the article was that Mr. Milkovich lied

at the hearing after having given his solemn oath to tell the truth. Id. at 21. The allegation that

                                                  14
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 22 of 42




Mr. Milkovich committed perjury “is sufficiently factual to be susceptible of being proved true

or false” based on “objective evidence” by reviewing his testimony before the trial court.” Id. at

21. The court added that “[u]nlike a subjective assertion the averred defamatory language is an

articulation of an objectively verifiable event.” Id. at 22.

       In Mann, the court followed Milkovich, and found that:

       Although ideas and opinions are constitutionally protected, the First Amendment
       does not, however, create a wholesale defamation exemption for anything that
       might be labeled ‘opinion.’ Statements of opinion can be actionable if they imply
       a provably false fact, or rely upon stated facts that are provably false. Whether a
       defamatory statement of opinion is actionable often depends on the context of the
       statement in question. If, for example, an average reader would likely understand
       that particular words, in the context of an entire article, were not meant to imply
       factual data but, rather, were intended merely to disagree strongly with the views
       of the plaintiff, those words would be protected despite their factual content.
       Thus, statements that constitute, ‘imaginative expression’ and ‘rhetorical
       hyperbole’ are not actionable because they cannot reasonably be interpreted as
       stating actual facts about an individual. Such statements are used not to implicate
       underlying acts but merely in a ‘loose, figurative sense’ to demonstrate strong
       disagreement with another’s ideas. On the other hand, a statement is actionable if
       viewed in context it was capable of bearing a defamatory meaning and contained
       or implied provably false statements of fact.” Mann, 150 A. 3d at 1241-42.

There is a difference between statements expressing ideas and false statements of fact.” Id. at

1242. To the extent statements “take issue” with the “soundness” of “methodology and

conclusions – i.e., with ideas in a scientific or political debate – they are protected by the First

Amendment.” Id. But, defamatory statements that are personal attacks on an individual’s

honesty and integrity and assert or imply as fact that an individual engaged in professional

misconduct and deceit, if false, do not enjoy constitutional protection and may be actionable. Id.

The Mann court concluded that:

       Tarnishing the personal integrity and reputation of a scientist important to one
       side may be a tactic to gain advantage in a no-holds-barred debate over global
       warming. That the challenged statements were made as part of such debate
       provides important context and requires careful parsing in light of constitutional
       standards. But if the statements assert or imply false facts that defame the

                                                  15
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 23 of 42




       individual, they do not find shelter under the First Amendment simply because
       they are embedded in a larger policy debate. Id. at 1242-43.

A statement of opinion is not actionable is because, not being factual, it cannot be proved false.

Id. at 1244. The First Amendment gives no protection to an assertion sufficiently factual to be

susceptible of being proved true or false even if the assertion is expressed by implication in a

statement of opinion. Id.

       Other precedent on this issue is Jankovic v. International Crisis Group, 593 F. 3d 22, 28

(D.C. Cir. 2010), in which the court rejected the publisher’s argument that the defamatory

statement was protected as opinion because it was offered as the writer’s interpretation of a fact

that was disclosed in the report, noting that this protection applies only where opinion is based

on true facts, accurately disclosed. In Jankovic, the court found that because an inaccurate fact

(that one of the plaintiff’s companies was on a frozen assets list because it provided support to

the Milošević regime) was cited as the basis of the report’s purported opinion that the plaintiff

supported the regime in exchange for favorable treatment of his businesses, the defamatory

statement was not protected as opinion. Id.

       In this case, Professor Frisch’s claim that that Plaintiff engaged in professional

misconduct and is guilty of the crime of elder abuse is defamatory, despite his contention that

such findings are his opinion, since such allegations are “sufficiently factual to be susceptible of

being proved true or false” and are capable of “objective verification.” See Milkovich, 497 U.S.

at 20-21. Neither the Hearing Committee, the Board on Professional Responsibility nor the

Court of Appeals ever found that Plaintiff engaged in professional misconduct or was guilty of

elder abuse. Professor Frisch’s allegations are verifiable and his opinion defense does not apply.




                                                 16
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 24 of 42




       F.      Professor Frisch’s defamatory statements were not a “supportable
               interpretation” of the findings of the Hearing Committee, the Board on
               Professional Responsibility or the Court of Appeals.

       Professor Frisch also attempts to suggest that his allegations are protected because they

are supportable interpretations of the disciplinary proceedings, citing Moldea v. New York Times

Co., 22 F. 3d 310, 311 (D.C. Cir. 1994) [known as Moldea II]. In that case, the plaintiff was an

author who claimed that he was defamed in a book review that stated that his book was marred

by “sloppy journalism.” The court found that the challenged statements in the book review are

“supportable interpretations” of the book, and that the review was “substantially true.” Id. at

312. The court also noted that in a book review, some leeway must be given to offer “rational

interpretations” of ambiguous sources since a book review is an evaluation of a literary work

which appear “in a forum in which readers expect to find such evaluations.” Id. at 313. In

Moldea II, the allegedly libelous statements were “evaluations” that were “quintessentially of a

type readers expect to find” in a book review. Id. at 315.    The court also found that “[t]his

‘supportable interpretation’ standard provides that a critic's interpretation must be rationally

supportable by reference to the actual text he or she is evaluating,” and thus, ‘would not

immunize situations’ in which a writer ‘launches a personal attack, rather than

interpreting a book.’” [emphasis added]. Id. This standard also establishes boundaries even for

textual interpretation: “A critic's statement must be a rational assessment or account of

something the reviewer can point to in the text, or omitted from the text, [emphasis in original]

being critiqued.” Id.

       The supportable interpretation defense plainly does not apply here given the “personal

attack” and the simple fact that the elder abuse allegation cannot be rationally supported by any

reference to the underlying disciplinary proceedings. This point was further underscored in the



                                                 17
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 25 of 42




Mann case, which rejected the defense given the “garden variety” nature of the allegation and the

simple fact that the allegation was clearly verifiable, considerations equally applicable here—and

controlling on this issue. See Mann, 150 A. 3d at 1249 n. 45.

       G.      Professor Frisch’s defamatory statements do not fall under the “fair
               comment” privilege

       In Fisher v. Washington Post Co., 212 A.2d 335, 337 (D.C. 1965), the court found that

“[f]air comment or criticism on a matter of public interest is not actionable so long as the

comment is not motivated by malice” “or go beyond a discussion of the public works or acts of

the subject of the opinion,” “[s]o long as the comment is the speaker’s actual opinion, based on

fact, about a matter of public interest.” Thus, critical comments about works of literature,

musical performances, or store owners have been found to be within the fair comment doctrine.

Id. An example of a criticism falling within the fair comment doctrine is an art review in which

the critic “comments about the manner in which an art gallery presents its paintings, for the

public is as much interested in the display as in the paintings themselves.” Id. This is because a

statement that a picture in an art exhibit is “badly hung,” is clearly a matter of opinion since such

statements are neither false nor true. Id. “The fair comment defense goes only to opinions

expressed by the writer and does not extend to misstatements of fact.” Id. Here, Professor

Frisch’s allegations that Plaintiff Szymkowicz engaged in professional misconduct and

committed the crime of elder abuse were misstatements of fact, and did not relate to any type of

“review,” such as a book review, and thus, Professor Frisch is not protected by the fair comment

privilege.




                                                 18
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 26 of 42




       H.      Professor Frisch’s defamatory statements do not fall under the “fair report”
               privilege

       In Oao Alfa Bank v. Center for Public Integrity, 387 F. Supp. 2d 20, 40 (D. D.C. 2005),

the court found that there is a “fair report” privilege that “is a recognized exception to the

common law rule that the republisher of a defamation is deemed to have adopted the underlying

defamatory statements as its own.” The fair report privilege will apply “when it is apparent

either from specific attribution or from the overall context that the article is quoting,

paraphrasing, or otherwise drawing upon official documents or proceedings, and the article is a

fair and accurate account of the document or proceeding. Id. The writer, must, however, clearly

attribute the statement in question to the official proceeding or document on which he or she is

reporting or from which he or she is quoting. Id. at 41 n. 40. In fact, the court in Oao Alfa Bank

found that an appropriate attribution would be the use of the words the “report claimed” or the

“report said.” Id. Moreover, in order to qualify for the fair report privilege, an article

summarizing an official action or proceeding must provide an accurate and complete description

of the proceeding or a fair abridgment of the proceeding, in addition to being fair and impartial.

See Luvin v. Kunin, 17 P. 3d 422, 427 (Nev. 2001). The fair report privilege certainly does not

apply here. In no way can the elder abuse allegation be a fair account or a fair abridgement of

the disciplinary proceedings.

       I.      Professor Frisch acted with “actual malice” and “reckless disregard for the
               truth.”

       In Mann, the court found that “[a] plaintiff may prove actual malice by showing that the

defendant either (1) had ‘subjective knowledge of the statement’s falsity,’ or (2) acted with

‘reckless disregard for whether or not the statement was false.’” Mann, 150 A. 3d at 1252. A

finding of actual malice is a question of law. Id. at 1252, n. 52. The “‘subjective’ measure of the



                                                  19
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 27 of 42




actual malice test requires the plaintiff to prove that the defendant actually knew that the

statement was false.” Id. at 1252. The “‘reckless disregard’ measure requires a showing higher

than mere negligence; the plaintiff must prove that the defendant in fact entertained serious

doubts as to the truth of the publication.” Id. Reckless conduct is not measured by whether a

reasonably prudent man would have published, or would have investigated before publishing.

Id. The plaintiff may show that the defendant had such serious doubts about the truth of the

statement inferentially, by proof that the defendant had a high degree of awareness of the

statement’s probable falsity.” Id. A showing of reckless disregard is not automatically defeated

by the defendant’s testimony that he believed the statements were true when published; the fact-

finder must consider assertions of good faith in view of all the circumstances. Id. Recklessness

may be found where there are obvious reasons to doubt the veracity of the informant or the

accuracy of his reports.” Id.

       In Mann, the court found that several entities, including the United Kingdom House of

Commons and the National Science Foundation, all conducted investigations and issued reports

concerning Dr. Mann’s alleged research or scientific misconduct, would could relate to the

defendants’ claims of “dishonesty,” “fraud” or “misconduct.” Id. at 1253. While the defendants

in Mann contended that they had a “subjective and honest belief in the truth of their statements,”

the court held that “[t]he issue for the court is whether, taking into account the substantive

conclusions of investigatory bodies constituted to look into the very evidence – [the emails] –

that [the authors’] statements claimed as factual proof of Dr. Mann’s deception and misconduct,

a jury could find, by clear and convincing evidence, that [the authors] acted with ‘actual malice.”

Id. at 1255.

       In the case before us now, not one but four separate investigations were
       undertaken by different bodies following accusations, based on [several emails],

                                                 20
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 28 of 42




       that Dr. Mann had engaged in deceptive practices and scientific and academic
       misconduct. Each investigation unanimously concluded that there was no
       misconduct. Reports of those investigations were published and were known to
       [the authors] prior to [their] articles continuing to accuse Dr. Mann of misconduct
       based on the emails that were the subject of the investigations. Applying the
       reasoning in Nader v. de Toledano, 408 A.2d 31 (D.C. 1979), to the evidence now
       of record in this case, we conclude that a jury could find that [the authors’]
       defamatory statements were made with actual malice. Id. at 1258.

Additionally, the Mann court found that where the allegations that Dr. Mann engaged in

misconduct have been so definitively discredited,

       a reasonable jury could, if it so chooses, doubt the veracity of [the authors’]
       claimed honest belief in that very notion. A jury could find, by clear and
       convincing evidence, that [the authors] ‘in fact entertained serious doubts’ or had
       a ‘high degree of awareness’ that the accusations that Dr. Mann engaged in
       scientific misconduct, fraud, and deception, were false, and as a result, acted with
       ‘reckless disregard’ for the statements’ truth when they were published.” Id. at
       1260 quoting Nader, 408 A.2d at 41, 50-53.

       The facts of this case are strikingly similar. Here, the Hearing Committee, Board of

Professional Responsibility and Court of Appeals all carefully reviewed the allegations against

Plaintiff and found that he did not violate any Rules of Professional Conduct. Yet, Professor

Frisch chose to disregard these findings and not only accuse Plaintiff Szymkowicz of unethical

behavior, but accused him of a criminal offense as well. In this case, the Hearing Committee

“listened to arguments and testimony for twelve hearing days, carefully reviewed over 3,800

pages of transcript (including the two pre-hearing conferences) and several more thousand pages

comprising the 228 exhibits admitted in evidence, and considered the arguments set forth in the

approximately 300 pages of briefs submitted by the parties.” See ¶306 of the Hearing

Committee’s Findings of Fact. “This careful review” enabled the Hearing Committee “to say,

with confidence, that there is no credible evidence, much less clear and convincing evidence,

supporting any of Bar Counsel’s charges [against Plaintiff Szymkowicz and his father].” Id.




                                                21
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 29 of 42




The Hearing Committee’s findings were affirmed by the Board on Professional Responsibility

and the Court of Appeals.

       Without question, a reasonable jury could, if it so chooses, “doubt the veracity” of

Professor Frisch’s claimed “honest belief” that Plaintiff engaged in professional misconduct and

committed elder abuse. A jury could also find, by clear and convincing evidence, that Professor

Frisch “in fact entertained serious doubts” or had a “high degree of awareness” that his

accusations against Plaintiff Szymkowicz were false, and as a result, that Professor Frisch acted

with “reckless disregard” for the truth of his allegations when they were published.” See Mann,

150 A.3d at 1258.

       The Mann court added that there is “another factor that a jury could take into account in

evaluating [the authors’] state of mind in publishing the statements accusing Dr. Mann of

misconduct and deception”

       As the articles that form the basis of Dr. Mann’s complaint make clear, [the
       authors’] are deeply invested in one side of the global warming debate that is
       opposed to the view supported by Dr. Mann’s research. Although animus against
       Dr. Mann and his research is by itself insufficient to support a finding of actual
       malice where First Amendment rights are implicated, bias providing a motive to
       defame by making a false statement may be a relevant consideration in evaluating
       other evidence to determine whether a statement was made with reckless
       disregard for its truth. Id. at 1258-59.

       In this case, Professor Frisch is “deeply invested” in protecting his friend and colleague,

Julia Porter, who prosecuted Plaintiff during his disciplinary proceedings. In fact, Professor

Frisch admits that he is “biased” in her favor. See Professor Frisch’s August 17, 2018 blog post

entitled “D.C. Disciplinary Counsel Has New Leadership.” In paragraph 308 of its findings of

fact, the Hearing Committee found that

       It is nevertheless clear that Mrs. Abbott’s “case” against the Respondents became
       Bar Counsel’s “case” against Respondents. Bar Counsel asked Mrs. Abbott to
       attest to the truthfulness of her complaining letters. But Bar Counsel’s charges

                                                22
         Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 30 of 42




        were substantially undermined by Mrs. Abbott’s hostility and bias against
        Respondents, as clearly demonstrated in Mrs. Abbott’s cross examination.
        Further, Bar Counsel’s serious misunderstanding of District of Columbia law with
        respect to mental capacity and consequently her failure to show that Mrs.
        Ackerman lacked capacity to interact with Respondents requires that the charges
        be dismissed.

Therefore, although animus against Plaintiff may not, by itself, insufficient to support a

finding of actual malice, bias providing a motive for Professor Frisch to defame by

making a false statement, may be a relevant consideration in evaluating other evidence to

determine whether a statement was made with reckless disregard for its truth. In Herbert

v. Lando, 441 U.S. 153, 164 n.12 (1979), the court found

        The existence of actual malice may be shown in many ways. As a general rule,
        any competent evidence, either direct or circumstantial, can be resorted to, and all
        the relevant circumstances surrounding the transaction may be shown, provided
        they are not too remote, including threats, prior or subsequent defamations,
        subsequent statements of the defendant, circumstances indicating the existence of
        rivalry, ill-will, or hostility between the parties, facts tending to show a reckless
        disregard of the plaintiff's rights, and, in an action against a newspaper, custom
        and usage with respect to the treatment of news items of the nature of the one
        under consideration.

In combination with the fact that neither the Hearing Committee, the Board on Professional

Responsibility nor the Court of Appeals found that Plaintiff engaged in professional misconduct

or committed elder abuse, Professor Frisch’s bias in favor of Ms. Porter and his desire to take up

the cudgel after Ms. Porter’s embarrassing defeat and tarnish Plaintiff’s reputation “may be a

relevant consideration” in determining whether his allegations were made with reckless disregard

for the truth.

        J.       The complaint states claims for defamation upon which relief may be
                 granted.

        Under F. R. Civ. P. 12 (b) (6), a party may move to dismiss a complaint on the grounds

that it fails to state a claim upon which relief may be granted. Sims v. Sunovion



                                                 23
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 31 of 42




Pharmaceuticals, Inc., 2019 U.S. Dist. LEXIS 25802 *11-12 (D. D.C. 2019). In order to survive

dismissal under F. R. Civ. P. 12 (b) (6), a complaint must contain sufficient factual allegations

that, if accepted as true, state a claim to relief that is plausible on its face. Id. A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. Id. For the foregoing reasons,

Plaintiff Szymkowicz’s complaint states claims upon which relief may be granted, and therefore,

the case should survive dismissal.

II.     THE COMPLAINT STATES A CLAIM FOR FALSE LIGHT.

        In Smith v. Clinton, 253 F. Supp. 3d 222, 239 (D. D.C. 2017), the court held that “a false

light claim requires a showing of (1) publicity; (2) about a false statement, representation or

imputation; (3) understood to be of and concerning the plaintiff; and (4) which places the

plaintiff in a false light that would be offensive to a reasonable person.” In Smith, the court held

that because causes of action for defamation and false light “share similar elements, they are

often analyzed in the same manner, especially where the plaintiff rests both his defamation and

false light claims on the same allegations.” Id. In addition, the trial court in Smith found that

“[w]hile the elements of false light are similar to the elements of defamation, the remedies are

distinct. A defamation tort redresses damage to reputation while a false light privacy tort

redresses mental distress from having been exposed to public view.” Id. In ruling on appeal in

Smith, the D.C. Circuit found that “[b]ecause defamation and false light are so similar, a plaintiff

may plead them as alternatives and a reviewing court must also satisfy itself that the statement

does not arguably place the plaintiff in a ‘highly offensive’ false light in addition to finding the

statements are not capable of defamatory meaning.” Smith v. Clinton, 886 F.3d 122, 129 (D.C.

Cir. 2018).



                                                   24
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 32 of 42




       In this case, the statements that Professor Frisch published on his blog were false

statements that Plaintiff was guilty of the crime of elder abuse. It was clear these false

statements placed Plaintiff in a false light that would be offensive to a reasonable person,

considering that Plaintiff is a practicing attorney in the District of Columbia, and all attorneys

place a special value on their reputation due to their special status as officers of the court.

Therefore, the false light claim should survive since it contains sufficient factual allegations that,

if accepted as true, states a claim to relief that is plausible on its face.” See Sunovion

Pharmaceuticals, Inc., 2019 U.S. Dist. LEXIS 25802 at *12.

III.   THE COMPLAINT STATES A CLAIM FOR INTENTIONAL INFLICTION OF
       EMOTIONAL DISTRESS.

       In Mann, the court found that in order to establish a prima facie case of intentional

infliction of emotional distress, “a plaintiff must show (1) extreme and outrageous conduct on

the part of the defendants, which (2) intentionally or recklessly (3) causes the plaintiff severe

emotional distress.” Mann, 150 A. 3d at 1260. Additionally, Mann found that the conduct “must

be so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of

decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.” Id.

Professor Frisch’s false statement that Plaintiff was an “elder abuser” is unquestionably extreme

and outrageous since Plaintiff is not, and never was, someone who abused the elderly. As

previously stated, “elder abuse” is a crime in the District of Columbia, and therefore, Professor

Frisch’s claim that Plaintiff is an elder abuser is defamatory per se. See D.C. Code § 22-931, et

seq.

       Professor Frisch’s admission that he “made more than a ‘reasonable investigation’ as to

what he wrote” and “studied the disciplinary proceedings closely for years, and reached his

opinions based on his independent review of the record” [See Docket 13-1 at 40] satisfies the

                                                  25
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 33 of 42




second element of his emotional distress claim since Professor Frisch published the elder abuse

allegation “intentionally,” or, alternatively, since there were no facts in the record to support

such a charge, “recklessly.”

       In El-Hadad v. Embassy of the United Arab Emirates, 2006 U.S. Dist. LEXIS 21491 *49

(D. D.C. 2006), the court found that statements that are defamatory per se, by their very nature,

are likely to cause mental and emotional distress, as well as injury to reputation.” Paragraphs 58-

59 of the complaint sets forth facts that show that he suffered severe emotional distress, mental

anguish and personal humiliation due to the harm to his character and reputation resulting from

Professor Frisch’s allegations. Therefore, the claim for intentional infliction of emotional

distress claim should survive since it contains sufficient factual allegations that, if accepted as

true, states a claim to relief that is plausible on its face.” See Sunovion Pharmaceuticals, 2019

U.S. Dist. LEXIS 25802 at *12.

IV.    THE COURT HAS SUBJECT MATTER JURISDICTION.

       This Court cannot find, as a legal certainty, that Plaintiff’s damages are less than the

$75,000 jurisdictional limit of the District Court. In Robertson v. McCloskey, 680 F. Supp. 414,

415 (D. D.C. 1988), the court found that a successful libel plaintiff can recover three types of

damages – nominal, compensatory or punitive. Compensatory damages may be further

subdivided into general and special damages. Id. In El-Hadad v. Embassy of the United Arab

Emirates, 2006 U.S. Dist. LEXIS 21491 *46-47 (D. D.C. 2006), the court found that defamation

per se renders a defendant liable for general damages even where no special damages are proved.

General damages compensate a plaintiff for harm to his reputation or emotional well-being,

special damages, on the other hand, are awarded for losses of an economic or pecuniary nature.

Id. Where a plaintiff is neither a public official nor a public figure, and where the defamatory



                                                  26
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 34 of 42




statements involve no issue of general public importance, proof of defamation per se entitles the

injured party to presumed general damages, that is, the general damages may be presumed and

do not have to be proved. Id. Awards for injury to reputation, humiliation and mental anguish

are not susceptible of precise estimation and proof, which is the very reason the common law

historically permitted the damage from defamation per se to be presumed. Id. at 49. In El-

Hadad, the court found that “[t]he experience and judgment of history shows that proof of actual

damage will be impossible in a great many cases where, from the character of the defamatory

words and the circumstances of the publication, it is all but certain that serious harm has resulted

in fact.” Id. In El-Hadad, the court also found that “[f]actors considered in determining the

amount of presumed damages include the reputation of the defamed party prior to the

defamation, the probable as well as proved effect of the defamation on his profession, how

widely the defamation was disseminated, the duration of the effect of the defamation, and

whether there has been a timely and effective retraction and apology, but the motive and purpose

of the publisher is not to be considered in presumed damages.” Id. The factfinder determines

the amount of the plaintiff’s general damages, whether presumed or proved. Id.

        In Grossman, 31 F. Supp. at 974, the court found that in libel cases, punitive damages are

permitted when it is shown that the defendant acted with knowledge of falsity or reckless

disregard for the truth. Punitive damage awards must be large enough to act as an effective

deterrent and should not be larger. Id. Punitive damage awards may take into account any profit

made by the defendant as a result of the libel, as well as plaintiffs’ litigation costs. Id.

        In Gertz, 418 U.S. at 349-50, the court held that

        [w]e need not define ‘actual injury,’ as trial courts have wide experience in
        framing appropriate jury instructions in tort actions. Suffice it to say that actual
        injury is not limited to out-of-pocket loss. Indeed, the more customary types of
        actual harm inflicted by defamatory falsehood include impairment of reputation

                                                  27
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 35 of 42




       and standing in the community, personal humiliation, and mental anguish and
       suffering. Of course, juries must be limited by appropriate instructions, and all
       awards must be supported by competent evidence concerning the injury, although
       there need be no evidence which assigns an actual dollar value to the injury.

       This Court cannot, under the test set forth in Freeman Holdings of Arizona, L.L.C. v.

Doe, 2013 U.S. Dist. LEXIS 8038 (D. Az. 2013), a case cited by Professor Frisch, find, as a legal

certainty, that Plaintiff Szymkowicz’s damages are less than the $75,000 jurisdictional limit of

the District Court, given that he is a practicing attorney in the District of Columbia with a clean

disciplinary history. Under F. R. Civ. P. 12 (b) (1), a court must dismiss a case when it lacks

subject matter jurisdiction. Sunovion Pharmaceuticals, 2019 U.S. Dist. LEXIS 25802 at *12 In

determining whether there is jurisdiction, the Court may consider the complaint supplemented by

undisputed facts evidenced in the record, or the complaint supplemented by undisputed facts plus

the court’s resolution of disputed facts. Id. In other words, the court may consider materials

outside the pleadings in deciding whether to grant a motion to dismiss for lack of jurisdiction.

Id. At the motion to dismiss stage, complaints are to be construed with sufficient liberality to

afford all possible inferences favorable to the pleader on allegations of fact and must accept as

true all such allegations. Id.

       In Freeman Holdings, 2013 U.S. Dist. LEXIS 8038 at *1-2, a plaintiff in a defamation

case filed a complaint with a prayer for relief that sought “general compensatory and special

damages in an amount to be proven at trial, as well as punitive damage,” but the complaint

“offered no amount more specific than damages ‘exceeding the minimum jurisdictional amount

of $75,000.’” At first, the court denied the defendant’s motion to dismiss for failure to satisfy

the jurisdictional amount, but after the plaintiff acknowledged during a pretrial conference that it

would not present evidence during trial of “special or out-of-pocket damages,” the court filed an

order for the plaintiff to show cause what the case should not be dismissed for failure to satisfy

                                                 28
          Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 36 of 42




the jurisdictional amount issue. Id. Freeman Holdings cited St. Paul Mercury Indemnity Co. v.

Red Cab Co., 303 U.S. 283, 288-89 (1938) for the holding that “it must appear to a legal

certainty that the jurisdictional amount is not satisfied” and “[a] court fill dismiss a suit if ‘from

the face of the pleadings, it is apparent, to a legal certainty, that the plaintiff cannot recover the

amount claimed or if, from the proofs, the court is satisfied to a like certainty that the plaintiff

never was entitled to recover that amount.’” Id. at *3. The court found that it is “virtually

impossible for Plaintiff to win a jury award reaching the jurisdictional threshold” since he will

present the jury with no evidence of harm,” and thus, the court dismissed the case. Id. at *5 and

*11-13.

        Here, Plaintiff will present evidence of harm to the jury, unlike the Freeman Holdings

plaintiff, who stated that he would not. It is clear that Plaintiff Szymkowicz’s alleges damages,

including, but not limited to actual harm inflicted by defamatory falsehood include impairment

of reputation and standing in the community, personal humiliation, and mental anguish and

suffering. See Gertz, 418 U.S. at 349-50. This Court cannot, under the test set forth in Freeman

Holdings, find, as a legal certainty, that Plaintiff’s damages are less than the $75,000

jurisdictional limit of the District Court.

V.      IT IS SETTLED THAT THE D.C. ANTI-SLAPP ACT DOES NOT APPLY IN
        THIS COURT.

        A.      The Abbas and Mann Cases.

        In Abbas v. Foreign Policy Group, LLC, 783 F.3d 1328, 1337 (D.C. Cir. 2014), an

opinion authorized by Judge (now Justice) Kavanaugh, the court held that a federal court

exercising diversity jurisdiction may not apply the D.C. Anti-SLAPP Act’s special motion to

dismiss provision, and instead, must apply F. R. Civ. P. 12 and F. R. Civ. P. 56 for granting pre-

trial judgment to defendants in cases in federal court. In other words, “[a] federal court must

                                                   29
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 37 of 42




apply those Federal Rules instead of the D.C. Anti-SLAPP Act’s special motion to dismiss

provision.” Id. In Mann, decided a few years later, the court stated as follows

       The applicability of the Anti-SLAPP statute in federal court is not for this court to
       determine. Abbas recognized that at the time, this court ‘has never interpreted the
       D.C. Anti-SLAPP Act’s likelihood of success standard to simply mirror the
       standards imposed by’ [F. R. Civ. P. 56]. We do so now. This court’s
       interpretation of the standard applicable to the special motion to dismiss under
       District of Columbia law will no doubt factor into future analysis of the dicta in
       Abbas concerning the applicability of the Anti-SLAPP Act in litigation brought in
       federal courts. Id. at 1238. n.32 quoting Abbas, 783 F. 3d at 1333-35.

       On the basis of the Mann decision regarding the similarity of standards, it has been

asserted in a number of cases that the Anti-SLAPP law should now be applied in the federal

courts of the District of Columbia, and Professor Frisch asserts the same. However, all decisions

since then have rejected that attempt, and it should be rejected here as well.

       B.      After Abbas and Mann, the District Court for the District of Columbia has
               made clear on multiple occasions that the D.C. Anti-SLAPP Act does not
               apply in federal courts whose jurisdiction is based upon diversity of
               citizenship.

       After Abbas and Mann, the District Court for the District of Columbia has made clear on

multiple occasions that the D.C. Anti-SLAPP Act does not apply in federal courts whose

jurisdiction is based upon diversity of citizenship. See Deripaska v. Associated Press, Civil

Action No. 17-00913 (D. D.C. Docket No. 16, October 17, 2017); Democracy Partners v.

Project Veritas Action Fund, 285 F. Supp. 3d 109, 127-28 (D. D.C. January 4, 2018); Libre by

Nexus v. Buzzfeed, Inc., 311 F. Supp. 3d 149 (D. D.C. May 16, 2018), subsequently dismissed in

Libre v. Nexus v. Buzzfeed, Inc., 2018 U.S. Dist. LEXIS 210003 (December 13, 2018);

Fairbanks v. Roller, 314 F. Supp. 3d 85 (D. D.C. June 6, 2018); Cockrum v. Donald J. Trump

for President, Inc., 319 F. Supp. 3d 158, 165 n. 2 (D. D.C. July 3, 2018); Fridman v. Bean LLC,

2019 U.S. Dist. LEXIS 7874, *2 (D. D.C. January 15, 2019); Akmetshin v. Browder, 2019 U.S.



                                                 30
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 38 of 42




Dist. LEXIS 157802, *10 n. 9 (D. D.C. September 16, 2019); and Arpaio v. Zucker, 2019 U.S.

Dist. LEXIS 189291, *14-15 (D. D.C. October 31, 2019).

               1.      Deripaska v. Associated Press, Civil Action No. 17-00913 (D. D.C.
                       Docket No. 16, October 17, 2017).

       In Deripaska, in analyzing whether the D.C. Anti-SLAPP Act applies in federal court,

Judge Huvelle found that “[Erie v. Tompkins, 304 U.S. 64 (1938)] mandates that a federal court

sitting in diversity apply the substantive law of the forum state, absent a federal statutory or

constitutional directive to the contrary. Therefore, in diversity cases, all federal courts have a

duty ‘to ascertain and apply the state law’ as ‘it controls decision.’” Id. at *1. In Deripaska,

Judge Huvelle observed that

       Discerning the content of state law requires deferring to the most recent decisions
       of the state’s highest court, and when interpreting and applying D.C. law, courts
       fulfill this obligation by looking into the published opinions of the D.C. Court of
       Appeals. But of course, district courts also remain bound by the decisions of the
       D.C. Circuit. What to do when these two sources of binding precedent are in
       conflict has not been ‘squarely addressed’ in this Circuit. Chief Judge Howell has
       persuasively explained [in Easaw v. Newport, 253 F. Supp. 3d 22 (D. D.C. May
       12, 2017)], however, that ‘when faced with conflicting authority on D.C. law,’ if
       the D.C. Court of Appeals ‘has spoken clearly and unmistakably as to the current
       state of D.C. law,’ the district court should defer to that interpretation. Here, the
       question is whether the D.C. Court of Appeals has spoken clearly and
       unmistakably such that this Court must depart from the D.C. Circuit’s view that a
       federal court exercising diversity jurisdiction may not apply the D.C. Anti-SLAPP
       Act’s special motion to dismiss provision. The Court finds that the law at this
       time that binds this Court is the D.C. Circuit’s opinion in Abbas, and accordingly,
       the special motion to dismiss must be denied.” Id. at *2 (citations omitted).

       Judge Huvelle further stated in that Deripaska that “it is not for district court judges to

override the determinations of circuit precedent” and “[a]t bottom, the D.C. Circuit was clear,

and so, while the D.C. Court of Appeals’ opinion in Mann merits analysis, it does not ‘clearly

and unmistakably’ resolve the question at issue here, and this Court must follow the clear

guidance of the D.C. Circuit and deny the special motion to dismiss.” Id. at *5.



                                                 31
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 39 of 42




                2.      Libre by Nexus v. Buzzfeed, Inc., 311 F. Supp. 3d 149 (D. D.C. May 16,
                        2018), subsequently dismissed in Libre v. Nexus v. Buzzfeed, Inc., 2018
                        U.S. Dist. LEXIS 210003 (December 13, 2018).

        In Libre by Nexus, Judge Mehta framed the issue: “The question before this court is

whether Mann ‘clearly and unmistakably’ interprets the D.C. Anti-SLAPP Act in a way that

renders the holding in Abbas ‘inaccurate,’” and in answering this question, found that “[i]n this

court’s view, Mann does not.” Libre by Nexus, 311 F. Supp. 3d at 159. Judge Mehta’s rationale

for that decision is

        Notwithstanding Mann’s clarification of the D.C. Anti-SLAPP Act standard,
        Mann does not ‘clearly and unmistakably’ compel the court to deviate from the
        Circuit’s holding in Abbas. The two motion-to-dismiss standards are
        fundamentally at odds. First, under the D.C. Anti-SLAPP Act, a plaintiff must
        produce or proffer evidence to survive a special motion to dismiss. On the other
        hand, a plaintiff need only plead facts establishing a ‘plausible’ defamation claim
        to survive a motion to dismiss under [F. R. Civ. P. 12 (b) (6)]. The Court in Mann
        [Mann, 150 A.3d at 1233] recognized this difference. ‘Unless something more
        than argument based on the allegations in the complaint is required, the special
        motion to dismiss created by the Act would be redundant in light of the general
        availability, in all civil proceedings . . . [ellipses in original] of motions to dismiss
        under [F. R. Civ. P. 12 (b) (6)].

        Second, [F. R. Civ. P. 12] and the D.C. Anti-SLAPP Act differ in terms of the
        allocation of the burden among the parties

                The Act reverses the allocation of burdens for dismissal of a
                complaint under [F. R. Civ. P. 12 (b) (6)], giving defendants ‘the
                option to up the ante early in the litigation, by filing a special
                motion to dismiss that will require the plaintiff to put his
                evidentiary cards on the table which makes the plaintiff liable for
                the defendant’s costs and fees [if] the motion succeeds.

        Such burden-shifting at the motion to dismiss is anathema to the [F. R. Civ. P. 12
        (b) (6) standard, which places the burden squarely on the defendant to justify
        dismissal.

        In view of these differences, this court must follow Abbas . . . and must follow the
        clear guidance of the D.C. Circuit in Abbas and deny the special motion to
        dismiss. Id. at 160-61.




                                                   32
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 40 of 42




               3.      Cockrum v. Donald J. Trump for President, Inc., 319 F. Supp. 3d 158.

       In Cockrum, Judge Huvelle denied the defendants’ motions to dismiss under the D.C.

Anti-SLAAP Act, finding that “[t]he Court continues to adhere to its view that controlling

precedent precludes the application of D.C.’s Anti-SLAAP Act in federal court.” Cockrum, 319

F. Supp. 3d at 165 n.2.

               4.      Arpaio v. Zucker, 2019 U.S. Dist. LEXIS 189291 (D. D.C. October 31,
                       2019).

       In Arpaio, Judge Lamberth, in denying the defendants’ special motions to dismiss

pursuant to the D.C. Anti-SLAAP Act, held that “[a]lthough the Mann court addressed the Act’s

requirements, it is not this Court’s responsibility to instruct the D.C. Circuit on how and when to

change its understanding of the D.C. Code in light of new case law.” Arpaio, 2019 U.S. Dist.

LEXIS 189291 at *16.

       C.      This Court should deny Professor Frisch’s motion to dismiss pursuant to the
               D.C. Anti-SLAPP Act.

       As previously stated in Section V (B) of this memorandum, at least eight cases in this Court

have found that controlling precedent precludes the application of D.C.’s Anti-SLAAP Act in

federal court. Consistent with the D.C. Circuit’s ruling in Abbas, the majority of federal circuits

and numerous federal district courts to have considered the issue of the applicability of Anti-

SLAPP statutes in federal courts have now refused to apply state Anti-SLAPP statutes in their

purest form given their procedural nature. 3 This Court should do the same.



3
        See In re Gawker Media L.L.C., 571 B.R. 612, 633 (Bankr. S.D. N.Y. 2017); ABLV
Bank, AS v. Center for Advanced Defense Studies Inc., 2015 U.S. Dist. LEXIS 181218, at *7-8
(E.D. Va. April 21, 2015) (holding that D.C.'s Anti-SLAPP Act “does not codify an immediate
right to appeal and, does not create a substantive right but rather provides a procedural
mechanism for review. At its core, the Act simply creates a heightened pleading standard for
certain libel actions, similar to the heightened pleading requirement for fraud or mistake found in
[F. R. Civ. P. 9 (b). Though not dispositive of the issue, the Act is tellingly codified in the
                                                33
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 41 of 42




       D.      Even if this Court holds that the D.C. Anti-SLAPP Act applies in this case,
               Plaintiff has alleged claims that are “likely to succeed on the merits,” and
               therefore, should not be dismissed.

       Even if this Court holds that the D.C. Anti-SLAPP Act applies in this case, Plaintiff

Szymkowicz, as set forth in the preceding sections, has alleged claims that are “likely to succeed

on the merits,” and therefore, the action should not be dismissed.

                                        CONCLUSION

       Plaintiff John Paul Szymkowicz respectfully requests that this Court deny Defendant

Michael Stuart Frisch’s motion to dismiss pursuant to Federal Rules of Civil Procedure 12 (b) (1)

and 12 (b) (6) [Docket #13], as well as Defendant’s special motion to dismiss pursuant to the

District of Columbia Anti-SLAPP Act [Docket #14].

Dated: February 6, 2019

                                             Respectfully submitted,


                                             By: /s/ John B. Williams
                                                 John B. Williams (DC Bar #257667)
                                                 Fara N. Kitton (DC Bar #1007793)
                                                 WILLIAMS LOPATTO PLLC
                                                 1200 New Hampshire Ave., NW, Ste. 750
                                                 Washington, DC 20036
                                                 Tel.: (202) 296-1611
                                                 jbwilliams@williamslopatto.com
                                                 fnkitton@williamslopatto.com

section of the D.C. Code titled ‘Judiciary and Judicial Procedure.’ It would be improper for this
Court to recognize a heightened pleading standard found outside the Federal Rules of Civil
Procedure. Because the Act is procedural under Erie, it is not applicable in federal court.”);
Platinum Press, Inc. v. Douros-Hawk, 2018 U.S. Dist. LEXIS 206655, at *5-8 (W.D. N.C.
December 7, 2018); Klocke v. Watson, 936 F.3d 240, 249 (5th Cir. 2019), as revised (Aug. 29,
2019); Intercon Solutions, Inc. v. Basel Action Network, 969 F. Supp. 2d 1026, 1047 (N.D. Ill.
2013) affirmed by Intercon Sols., Inc. v. Basel Action Network, 791 F.3d 729, 732 (7th Cir.
2015); Unity Healthcare, Inc. v. County of Hennepin, 308 F.R.D. 537, 550 (D. Minn. 2015);
Planned Parenthood Federation of America v. Center for Medical Progress, 890 F.3d 828, 834-
35 (9th Cir. 2018); Verizon Delaware, Inc. v. Covad Communications Co., 377 F.3d 1081, 1091
(9th Cir. 2004); Los Lobos Renewable Power, L.L.C. v. Americulture, Inc., 885 F.3d 659, 673
(10th Cir. 2018); Carbone v. CNN, Inc., 910 F.3d 1345, 1358 (11th Cir. 2018).
                                                34
        Case 1:19-cv-03329-BAH Document 17 Filed 02/06/20 Page 42 of 42




                                CERTIFICATE OF SERVICE


       I hereby certify that on February 6, 2019, a true and correct copy of Plaintiff’s

Memorandum of Law in Opposition to Defendants’ Motions to Dismiss was filed electronically

with the Clerk of Court for the United States District Court for the District of Columbia using the

CM/ECF system, which sent notification of such filing to Defendant’s counsel of record:

                      Matthew J. Rizzolo (D.C. 991577)
                      Jonathan R. Ference-Burke (D.C. 1001179)
                      ROPES & GRAY LLP
                      2099 Pennsylvania Avenue, NW
                      Washington, DC 20006



                                             /s/ John B. Williams
                                               John B. Williams




                                                35
